SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January 2014 POSTMEDIA NETWORK CANADA CORP. (Translation of registrant’s name into English) 365 Bloor Street East, 12th Floor Toronto, Ontario Canada M4W 3L4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Item 2.02Results of Operations and Financial Condition. On January 9, 2014, Postmedia Network Canada Corp. (the “registrant”) issued a press release announcing its results of operations for the three months ended November 30, 2013. A copy of that press release is hereby furnished as Exhibit 99.5 to this report on Form 6-K. On January 9, 2014, the registrant also issued its Interim Condensed Consolidated Financial Statements and Interim Management’s Discussion and Analysis for the three months ended November 30, 2013 and 2012.Those documents are hereby filed as Exhibits 99.1 and 99.2, respectively, to this report on Form 6-K. Item 9.01Financial Statements and Exhibits. The documents listed below as Exhibits 99.1, 99.2, 99.3 and 99.4 are being filed with this report on Form 6-K and with the Securities and Exchange Commission: Exhibit 99.1
